Citation Nr: 0814435	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for facial scar 
residuals of skin cancer, currently rated as 10 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for disc 
narrowing of the cervical spine prior to August 31, 2005.

3.  Entitlement to a rating in excess of 20 percent for disc 
narrowing of the cervical spine from August 31, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1976 to December 
1976, and from July 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran appealed, and in 
February 2005 and June 2006 the Board remanded the claims for 
evidentiary and procedural considerations.  In October 2005, 
the RO increased the rating for disc narrowing of the 
cervical spine to 20 percent, and assigned an effective date 
of August 31, 2005, for the 20 percent rating.  Since this 
increase did not constitute a full grant of the benefit 
sought, this increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board 
has, however, separated this issue on appeal into two issues 
to better comport with the procedural history of this matter.


FINDINGS OF FACT

1.  The veteran's facial scar residuals of skin cancer are 
manifested by a 4.5 centimeter (cm), 1-inch diameter pale 
crescent shaped scar on the left forehead, with some 
induration in a reddish-brown area of the scar, a 
curvilinear, 1/3-inch pale scar near the 4.5 cm scar, and a 
triangular brownish-red and pale scar on the anterior nose 
with 1-inch sides, all of which were non-adherent, flat, and 
without ulceration. 

2.  Prior to August 31, 2005, the veteran's service-connected 
disc narrowing of the cervical spine was manifested by no 
more than moderate limitation of motion and pain.  

3.  From August 31, 2005, the veteran's service-connected 
disc narrowing of the cervical spine has been manifested by 
severe limitation of the motion of the cervical spine but not 
incapacitating episodes, nerve damage, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
facial scar residuals of skin cancer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to and since August 
30, 2002).

2.  Prior to August 31, 2005, the criteria for a 20 percent, 
but not greater, rating for narrowing of the cervical spine 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2003); 5235-5243 (effective September 26, 2003).

3.  From August 31, 2005, the criteria for a 30 percent, but 
not greater, rating for narrowing of the cervical spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2003); 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, subsequent to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2005 VCAA notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claims, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the February 2003 
statement of the case.

Thus, given the February 2003 and April 2005 VA 
correspondence, the veteran is expected to have understood 
what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in his appellant's brief, 
dated in December 2004, the veteran's service representative 
sets forth argument based on changes that occurred during the 
course of this appeal with respect to the criteria applicable 
to spinal and skin disorders and notes that prior examiners 
had not only failed to evaluate the veteran's disabilities 
under both the old and new criteria, but also did not 
consider the veteran's lost time from work as a result of his 
spinal disabilities.  In addition, at the time of the 
veteran's VA orthopedic examination in August 2005, the 
veteran reported that he had lost work about three or four 
days a month due to pain and kept his doctors informed of 
this fact.  The veteran also stated that during the previous 
year (about nine months earlier), he had been told by a 
physician to be on bed rest for approximately two days on two 
different occasions.  Moreover, in the representative's post-
remand brief of April 2006, one of the veteran's 
representative's threshold arguments is that disability 
evaluations are determined by the application of the schedule 
of ratings that is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  

Finally, in the informal hearing statement of February 2008, 
statements of the representative reflect his familiarity with 
applicable rating criteria, and that a statement from a 
private physician indicated that the veteran was on light 
duty at work.  In this regard, in May 2007, the veteran 
provided employment records which purportedly demonstrated 
his need for occupational lifting accommodations.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private outpatient treatment 
records.  In addition, the veteran has submitted private 
medical statements and employment records regarding light 
duty status in support of his claims.  The veteran was also 
afforded multiple VA examinations to support his claims, the 
most recent of which occurred in August 2005, and neither the 
veteran nor his representative has argued that the most 
recent VA examinations are inadequate for rating purposes or 
that the veteran's condition has worsened since these 
examinations.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to Increased Ratings

Background

The record reflects that service connection for the veteran's 
facial scar residuals of skin cancer and disc narrowing of 
the cervical spine was established by a June 1996 rating 
decision.  A this time, a noncompensable rating was assigned 
for facial scar residuals of skin cancer based on a finding 
of slight disfigurement under former 38 C.F.R. § 4.118, 
Diagnostic Code 7800, and a noncompensable rating was also 
assigned for the veteran's cervical spine disability due to 
the lack of clinical evidence of limitation of motion 
pursuant to former 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Thereafter, a May 1997 rating decision increased the rating 
for each of these service-connected disabilities to 10 
percent.  A 10 percent rating for facial scar residuals of 
skin cancer was assigned from February 1996, based on recent 
skin lesions and scarring which was found to constitute 
moderate disfigurement under former Diagnostic Code 7800.  A 
10 percent rating was assigned for disc narrowing of the 
cervical spine based on findings of slightly limited motion 
of the cervical spine.  

VA treatment records for the period of March 2000 to February 
2001 reflect that in March 2000, the veteran's complaints 
included chronic paresthesia of the right upper extremity to 
the right hand.  Evaluation revealed dysthesia anteriorly and 
laterally, good strength, and slight weakness.  The 
assessment was cervical radiculopathy and the veteran was to 
be scheduled for another electromyogram (EMG).  In April 
2000, EMG results were found to reveal no significant 
evidence of right cervical radiculopathy.  In May 2000, the 
veteran's complaints included weakness on right hand grip, 
and evaluation of the right upper extremity revealed no 
paresis/paresthesia and that deep tendon reflexes/motor 
strength/sensory examination was intact.  The assessment 
included cervical spondylosis.  In July 2000, the veteran 
complained of chronic pain in the right arm, worse at night 
and sometimes associated with bluish discoloration.  The 
diagnosis was deferred.  

VA treatment records in October 2000 reflect that the veteran 
was three weeks status post removal of a lesion on the 
forehead.  At this time, sutures were removed and no further 
treatment was anticipated.  In December 2000, the veteran 
again complained of right arm numbness and discoloration.  In 
January 2001, the veteran again complained of right arm and 
neck pain.  In February 2001, physical examination revealed a 
slightly swollen right hand, with some diminished tendency to 
use the right arm with trigger points located in the right 
arm, forearm, and trapezius muscle.  The impression was that 
the veteran had myofascial pain secondary to his injury in 
Desert Storm.  In March 2001, the veteran reported increased 
numbness and weakness.  

The subject claim for increased rating was filed in February 
2001.

VA treatment records from April 2001 reflect that the veteran 
received a cervical steroid injection at this time in 
treatment of his cervical spinal stenosis.  Four days later, 
the veteran indicated that his pain was less than before the 
pain block.  

VA examination in April 2001 revealed that the examiner did 
not have the veteran's claims file at the time of the 
examination and the veteran's report of a history of skin 
cancer and being struck on the top of his head with a 90 
pound role of fraction net.  The veteran recalled being told 
by a VA physician that he had incurred compression fractures.  
The veteran reportedly experienced constant neck pain and 
right arm radiculopathy.  Movement with the right arm was 
limited by stiffness.  Physical examination revealed that the 
veteran held his right arm close to his body with the elbow 
flexed at approximately 30 to 40 degrees.  He was able to 
fully move his right arm but was reluctant to do so because 
of discomfort.  The cervical spine was mildly tender to 
palpation.  Extension was 52 degrees, and flexion was 50 
degrees.  Lateral bending was 25 degrees bilaterally and 
rotation was 60 degrees bilaterally.  There was no atrophy in 
the upper extremity but grip strength was described as loose 
and 3/5.  Burn scars were noted on the left arm.  There was 
also a clean, but creased, 4.5 cm crescent shaped scar on the 
left forehead where there was apparent tumor removal.  The 
skin was indurated, and there was some discoloration across 
the hairline even to the right side.  The only induration was 
just above the surgical scar in the rosy pink area without 
evidence of tumor.  The veteran believed that there had been 
discoloration of his right hand during all the years of his 
symptoms, but the examiner could not observe the color 
difference.  

The impression was cervical disc disease and possible 
compression fractures, with right radicular symptoms, chronic 
pain, numbness which did not seem to be in a physiologic 
distribution, and left forehead status post removal of 
probably a basal cell carcinoma (it might have been a 
squamous cell), with what sounded like removal of multiple 
actinic keratoses, and possibly of some other actual skin 
cancers over the forehead.  Photographs were ordered and 
thereafter associated with the claims folder.

May 2001 VA neurological examination revealed that the 
veteran had been followed at VA for chronic neck and right 
upper extremity pain.  These reportedly developed immediately 
after his in-service injury and had gradually worsened over 
the previous ten years.  The veteran stated that the pain 
wrapped around his arm, radiating from the neck down the back 
of his arm, across the arm, and then into the ball of the 
thumb.  However, the veteran indicated that the entire upper 
extremity was affected by the pain.  He further stated that 
the entire arm was numb and weak, with poor grip strength 
that caused him to drop things.  This was reportedly 
particularly troubling because he was right handed and a file 
clerk for the VA regional office.  Review of the computer 
records was noted to reveal magnetic resonance imaging (MRI) 
from July 2000, which showed broad-based disc bulges at C4-5, 
5-6, and 6-7 with some canal stenosis, but no evidence of 
cord compression or abnormal cord signal.  There was also 
some bilateral neural foraminal stenosis at 5-6 and left 
neural foraminal stenosis at C6-7, and right neural foraminal 
stenosis at C3-4 secondary to spurring.  The record was also 
noted to reflect that the veteran had been evaluated by Dr. 
Lawrence without definite diagnosis or any explanation from 
MRI or EMG.  

Physical examination revealed that the veteran tended to hold 
the right arm in a somewhat flexed position with the fingers 
curled and the forearm mid way between pronation and 
supination.  The examiner was unable to confirm the veteran's 
complaints of discoloration and swelling.  There were also no 
trophic changes between the right and left arm.  Neck range 
of motion was full in flexion and extension, somewhat 
decreased in lateral bending bilaterally with 30 degrees 
compared with a normal of 45, and with a slightly decreased 
axial rotation of 60 degrees compared with a normal of 70 for 
the veteran's age.  Neurological examination revealed that 
motor strength evaluation was complicated by poor effort and 
breakaway weakness throughout in the right upper extremity, 
although all muscle groups were at least 4+.  There was no 
evidence of atrophy or fasciculations in the right upper 
extremity.  Sensory examination revealed decrease to pinprick 
involving the entire right upper extremity, extending onto 
the shoulder and down the right side of the torso, 
approximately to the T6 level.  No definite overlying 
dermatomal abnormalities could be found.  The veteran had 
pain behaviors with passive motion of his elbow, wrist and 
hand, but appeared to not be hypersensitive to touch.  
Reflexes were 1+ in the biceps, 2+ in the brachial radialis, 
and 2+ in the triceps, bilaterally, with no asymmetry.  The 
impression was chronic right upper extremity pain.  The 
examiner commented that the absence of vasomotor changes, 
trophic changes and skin hypersensitivity argued against a 
diagnosis of complex regional pain syndrome (alias reflex 
sympathetic dystrophy).  The diffuseness of the findings, on 
examination, argued against a radiculopathy or even a 
polyradiculopathy, and the MRI did not show sufficient 
severity of disease to justify the veteran's complaints.  
There was also no evidence of cord abnormality on hi MRI to 
suggest a central cause for his symptoms.  In short, the 
examiner found no physiologic explanation.  The examiner 
indicated the clinical picture was probably complicated by 
the veteran's psychiatric problems and history of alcohol 
abuse and narcotic over use.  

A June 2001 EMG was found to be essentially normal and there 
was no evidence of right cervical radiculopathy or 
neuropathy.

VA treatment records from January 2002 reflect that the 
veteran reported a history of chronic right arm pain 
secondary to spinal stenosis now with worsening pain over the 
last few days.  The assessment was exacerbation of chronic 
arthritis.  VA treatment records from the end of February 
2002 reflect inconsistent results that were found to likely 
hinder physical therapy progression.  More specifically, 
while the veteran complained of pain during testing of 
cervical spine range of motion, he was observed to execute 
full forward flexion while doing balance tests, and to 
execute full extension during trunk flexion.  The examiner 
also specifically concluded that range of motion of the 
cervical spine was within normal limits with complaints of 
pain at the extremes of motion of the spine.  VA MRI from 
March 2002 revealed an impression of cervical spondylosis 
with multilevel neural foramen compromise and significant 
central spinal stenosis due to combined degenerative changes 
at C5-6 and C6-7 levels mainly and also C4-5 to a lesser 
degree.  It was also noted that there was equivocal increased 
narrowing of the canal since July 2000 at C6-7.  July 2002 
EMG findings did not reveal evidence of right upper extremity 
radiculopathy.  MRI of the cervical spine from May 2003 was 
interpreted to reveal multilevel spondylosis and spinal 
stenosis.

VA treatment records for the period of October 2003 to August 
2005 reflect that in January 2004, the veteran reported 
limited neck motion and weakness and numbness in the right 
arm.  March 2004 X-rays of the cervical spine revealed slight 
to moderate degenerative arthritic changes and disc disease 
from C4 to C7, and nerve conduction velocity (NCV)/EMG was 
interpreted to reveal no right carpal tunnel syndrome, ulnar 
neuropathy or cervical radiculopathy.  Physical examination 
approximately two weeks later revealed that the veteran 
stated that his right arm was very weak.  No muscle wasting 
was noted in the right hand/forearm/arm.  The examiner was 
unable to evaluate right arm strength because the veteran 
self limited movement reportedly to avoid discomfort.  The 
assessment included chronic cervical neuropathy.  April 2004 
MRI was interpreted to reveal results that were not 
significantly different from MRI in April 2003.  In June 
2004, the veteran indicated that he was concerned about a few 
lesions on his face that were painful.  The assessment was 
actinic and seborrheic keratosis, and the plan was to use 
liquid nitrogen.  

In August 2004, the veteran complained of left arm and neck 
pain.  It was also noted that the veteran had been recently 
evaluated for surgical intervention.  Evaluation at this time 
revealed neck pain with extension and flexion.  The 
impression was cervical radiculopathy.  In September 2004, 
the veteran continued to complain of left arm pain.  A 
September 2004 myelogram revealed small osteophyte 
impingement at C2-3, C3-4, C5-6, and C6-7, and disc bulge and 
some osteophyte impingement at C4-5.  An osteophyte to the 
left of the midline extended posteriorly approximately 4 
millimeters and was found to be in contact with the cord.  In 
October 2004, the veteran complained of left neck and 
shoulder pain.  

In November 2004, skin was removed from the veteran's left 
shoulder and diagnosed as actinic keratosis.  There were also 
several seborrheic keratoses in the "sideburn" region, one 
actinic keratosis in the right brow, and one actinic 
ketatosis in the right forehead.  

In March 2005, the assessment included cervical spondylosis.  
In April 2005, it was noted that the veteran complained of 
let arm pain with numbness over the last few days, and had 
been evaluated by neurology in the past.  The assessment was 
acute and chronic neck pain with radiculopathy.  It was noted 
that the veteran had been taking morphine to help with the 
pain.  In May 2005, the veteran's complaints included left 
arm and shoulder pain.  

MRI of the cervical spine in June 2005 was interpreted to 
reveal a slightly greater degree of left paramedian 
protrusion at C6-7 although this most likely was found to 
represent positional and technique variances.  The impression 
was stable degenerative spondylosis about the cervical cord 
segments, and multi level spondylosis with findings 
predominantly at C4-5 and C6-7 not significantly changed 
since the previous study in March 2004.  

VA skin examination in August 2005 revealed that the examiner 
reviewed the claims file in conjunction with this 
examination.  It was noted that the veteran was treated 
during service for two skin cancers on his face, one on the 
left forehead, the other on the nose.  In treatment of the 
skin cancer of the left forehead, he had undergone surgery on 
three occasions.  Liquid nitrogen had been used on six 
occasions to treat the nose.  The treatments had left the 
veteran with disfiguring scars and photographs were 
requested.  Physical examination of the left forehead 
revealed that just above the left eye, there was a 
disfiguring scar, which was round, and 1-inch in diameter; 
however, there was a fan-shaped central area, which was pale.  
The surrounding scar was reddish-brown.  The texture was 
normal.  There was no loss of underlying tissue, and there 
was no adherence of the underlying tissue.  There was no 
keloid formation or ulceration.  The scar was tender and 
flat.  Near that scar was another scar, which the examiner 
described a curvilinear, 1/3-inch in length, pale, flat, 
normal texture, not adherent to the underlying skin, and 
without loss of underlying skin tissue, ulceration, or keloid 
formation.  It was tender and related to the treatment of the 
other scar.  It was slightly disfiguring.  There was also 
scarring of the anterior nose.  The scarring was triangular 
with 1-inch sides.  The color was brownish-red and pale with 
normal skin center.  The scarring was disfiguring, tender, 
not adherent to the underlying skin, and not manifested by 
loss of the underlying skin tissue. It was flat with a firm 
texture.  There was no keloid formation, no ulceration, no 
limitation of function, and no inflammation of either of the 
scars.  The curvilinear scar was of normal texture, and the 
total percentage of exposed area affected was less than 5 
percent and total area of body less than 1 percent.  The 
impression was facial scars following treatment for skin 
cancers of the face.  

VA orthopedic examination in August 2005 revealed that this 
examiner also reviewed the claims file in conjunction with 
the examination of the veteran.  The veteran reported a 
history of occasional use of a neck brace.  His neck hurt 
daily with average discomfort of 8 out of 10.  He also had 
daily radiating pain into the upper extremities, from the 
volar aspect down to the fingers with numbness.  The veteran 
treated with morphine and denied flare-ups.  He did state 
that he would occasionally drop things and lost work three to 
four days a month due to pain.  In the past one year, he 
stated that he had been told to be at bed rest for 
approximately two days each on two occasions about nine 
months earlier.  Physical examination of the cervical spine 
revealed that the paracervical and trapezius/supraspinatus 
muscles were tender to palpation.  There was no muscle spasm.  
Manual muscle strength testing was 5/5.  The range of motion 
revealed flexion at 25 degrees, extension at 35 degrees, 
lateral rotation of 45 on the right and 50 on the left, and 
lateral flexion of 15 degrees on the right and 25 degrees on 
the left.  The veteran was noted to complain of pain on the 
terminal degrees, and there was no change with repetition.  

The diagnosis was multilevel spondylosis and disc bulges 
associated with degenerative disc disease.  There was no 
ankylosis of the cervical spine.  There was also no muscle 
spasm or guarding.  The examiner also did not find any 
abnormal spinal contour or kyphosis.  Functional impairment 
was considered moderately severe.  September 2005 EMG was 
interpreted to reveal no evidence of radiculopathy.  

A December 2005 private medical report from Dr. Richard 
Matthews reflects this physician's opinion that the veteran 
has cervical radiculopathy with neck pain radiating into his 
arms and hands.  His diagnosis included cervical 
radiculopathy secondary to degenerative cervical spine 
disease, hand numbness and particularly right hand weakness 
secondary to his cervical radiculopathy, and bilateral arm 
pain secondary to cervical radiculopathy.  Dr. Matthews did 
not mention the multiple EMG studies that do not support his 
diagnosis.  Dr. Matthews recommended an indefinite period of 
at least 12 months for continued light duty.  

A September 2006 VA outpatient treatment record reflects that 
the veteran had one skin colored and one hyperpigmented 
veruccous papule located at the left temple, and a non-
pigmented lesion at the left forehead medial to the excision 
of the previous basal cell carcinoma.  The assessment was 
seborrheic keratosis.  The lesions were determined to be 
benign.  Cryotherapy was used to treat the condition and the 
veteran was to return within a year.  A February 2007 
treatment record reflects a dry, rough, adherent, 
hyperkeratotic scaly lesion on the face/right forehead, and 
light brown warty papules on the right temple.  The 
assessment was actinic keratosis and seborrheic keratosis.  

A VA treatment record from April 2007 reflects that the 
veteran's complaints included neck and right arm pain.  
Examination revealed neck range of motion of 45 degrees to 
the right and 30 degrees to the left, and lateral flexion of 
10 degrees on the right and less than 5 degrees on the left.  

An April 2007 private medical report from Dr. Matthews again 
reflects his opinion that the veteran currently suffers from 
cervical radiculopathy based on his clinical findings and the 
findings demonstrated on MRI.  He again did not comment with 
respect to the lack of EMG support for his conclusion.  

Analysis

Facial Scar Residuals of Skin Cancer

The veteran's service-connected facial scar residuals of skin 
cancer are presently assigned a 10 percent rating for 
moderate disfigurement pursuant to former Diagnostic Code 
7800 under former 38 C.F.R. § 4.118, Diagnostic Code 7818, 
which provided that scars, disfigurement, etc, from malignant 
skin neoplasms were to be rated on the extent of 
constitutional symptoms and physical impairment.  

Under the regulations in effect prior to August 30, 2002, 
disfiguring scars of the head, face or neck warranted a 
noncompensable evaluation if the disfigurement was slight, a 
10 percent evaluation if the disfigurement was moderate, a 30 
percent evaluation if the disfigurement was severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, and a 50 percent rating for 
disfigurement that was complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  Superficial scars warranted a 10 percent 
evaluation if they were poorly nourished and subject to 
repeated ulceration or if they were tender and painful on 
objective demonstration.  Scars could also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2002).

The above provisions were revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  

Currently, residuals of malignant neoplasm are evaluated as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (2007).

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding six square inches (39 
square centimeters) warrants a 10 percent evaluation; in an 
area or areas exceeding 12 square inches (77 square 
centimeters) warrants a 20 percent evaluation; in an area or 
areas exceeding 72 square inches (465 square centimeters) 
warrants a 30 percent evaluation; and, in an area or areas 
exceeding 144 square inches (929 square centimeters) warrants 
a 40 percent evaluation.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2007).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2007).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1) (2007).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2007).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2007).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2007).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2007).

During the time frame relevant to this claim on appeal, the 
veteran's facial scar residuals of skin cancer have been 
manifested by a 4.5 cm, 1-inch diameter pale crescent shaped 
scar on the left forehead, with some induration in the 
reddish-brown area of the scar, a curvilinear, 1/3-inch pale 
scar near the 4.5 cm scar, and a triangular brownish-red and 
pale scar on the anterior nose with 1-inch sides, all of 
which were non-adherent, flat, and without ulceration.  
Turning first to the rating criteria in effect prior to 
August 30, 2002, there is no evidence of marked and unsightly 
deformity of eyelids, lips, or auricles, and photographs and 
examination findings do not otherwise indicate the type of 
severe disfigurement required for a 30 percent rating under 
former Diagnostic Code 7800, or the type of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement required for a 50 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

In addition, although the Board also considered the 
possibility of a separate rating under the old criteria for a 
poorly nourished scar, a tender and painful scar, or 
limitation of function, no limitation of function or poorly 
nourished scar has been demonstrated and no examination has 
ever revealed any of the scars to be both painful and tender.  

As for entitlement to an increased rating under the rating 
criteria in effect from August 30, 2002, since the veteran's 
disability does not exhibit tissue loss, gross distortion or 
asymmetry, the veteran's eligibility would depend on evidence 
of more than one of the characteristics of disfigurement 
found in Note 1 and unfortunately, the evidence of record 
only supports the existence of one of those characteristics, 
namely the existence of a scar at last one-quarter inch (0.6 
cm) wide at its widest part.  Thus, a rating in excess of 10 
percent is not available under revised Diagnostic Code 7800.

Moreover, although the Board has again considered the 
possibility of a separate rating for an unstable scar, 
painful scar on examination, or limitation of function, there 
is no evidence that any facial scar is unstable and there is 
no evidence of limitation of function as a result of this 
scarring.  In addition, while August 2005 VA examination does 
reflect that the scarring is tender, the note following the 
current version of Diagnostic Code 7818 now reflects that 
malignant skin neoplasms are to be rated as disfigurement of 
the head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
Thus, the Board finds that the current version of Diagnostic 
Code 7818 would specifically preclude the Board from 
maintaining the current rating for disfigurement and 
assigning a separate 10 percent rating for painful scarring 
under Diagnostic Code 7804.  

Finally, since the Board finds that it may also consider a 
"staged" rating for the actinic and seborrheic keratosis 
that has been periodically removed from the veterans face 
since 2000 pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board's review of the record does not reflect 
that these conditions covered an area and/or were manifested 
by symptoms that at any point would have entitled the veteran 
to a rating in excess of 10 percent under either the former 
or current version of 38 C.F.R. § 4.118, Diagnostic Code 
7806, relating to eczema or dermatitis.  

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected facial scar residuals of skin 
cancer.

Disc Narrowing of the Cervical Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

As was previously noted, service connection was granted for 
disc narrowing of the cervical spine in a June 1996 rating 
decision, at which time a noncompensable rating was assigned 
due to the lack of clinical evidence of limitation of motion 
pursuant to former 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Thereafter, a May 1997 rating decision increased the rating 
for this disability to 10 percent based on findings of 
slightly limited motion of the cervical spine.  

While the Board finds that a higher evaluation is warranted 
for limitation of motion of the cervical spine before and 
after August 31, 2005, based on former Diagnostic Code 5290 
which was still in effect at the time the veteran filed the 
subject claim for benefits in February 2001, the Board does 
not find that there is any basis in the record to assign a 
rating higher than 20 percent prior to August 31, 2005, or 
higher than 30 percent after August 31, 2005, under either 
the older or newer rating criteria.  

With respect to the veteran's claim for increased rating, the 
Board is mindful of the fact that it will be necessary to 
consider former Diagnostic Codes 5290 and 5293, the Codes for 
arthritis, and the criteria arising out of revisions to the 
Codes related to spine disabilities effective in and after 
September 2002.

Under the provisions of former Diagnostic Code 5293, a 
noncompensable evaluation is assigned for post-operative, 
cured intervertebral disc disease.  A 10 percent rating 
requires evidence of mild intervertebral disc disease.  A 20 
percent evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees or combined range of motion of the cervical 
spine not greater than 170 degrees or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; favorable ankylosis or 
forward flexion of the cervical spine to 15 degrees or less 
warrants a 30 percent rating; and unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation warrants 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).  Diagnostic 
Code 5293 was renumbered Diagnostic Code 5243, effective 
September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  The Court has also 
indicated that the same symptomatology for a particular 
condition should not be evaluated under more than one 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Section 4.7 of title 38, Code of Federal 
Regulations, states that, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
also determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

As was noted earlier, with the exception of a 20 percent 
rating before August 31, 2005, and a 30 percent rating 
thereafter, the Board finds that neither the former or 
current rating criteria provide any basis for higher ratings.

More specifically, while limitation of motion noted on VA 
examination in April 2001 revealed that cervical spine 
extension was 52 degrees and flexion was 50 degrees, lateral 
bending was 25 degrees bilaterally.  Similarly, VA 
neurological examination in May 2001 revealed somewhat 
decreased lateral bending bilaterally with 30 degrees 
compared with a normal of 45.  Therefore, although limited 
motion of the neck did not always reflect moderate limitation 
prior to August 31, 2005, since some ranges of motion were 
more than slight, the Board finds that DeLuca v. Brown, 8 
Vet. App. 202 (1995), and the veteran's pain during this 
period permits the Board to give the veteran the benefit of 
the doubt, and find that a 20 percent, but not greater, 
rating is warranted for moderate limitation of motion of the 
cervical spine under former Diagnostic Code 5290 prior to 
August 31, 2005.  Clearly, the results do not approximate the 
type of severe limitation of motion required for a 30 percent 
rating under former Diagnostic Code 5290.  

Further, at the time of the veteran's August 31, 2005, 
evaluation, cervical spine limitation of motion was noted to 
reveal flexion at 25 degrees (normal is 45), extension at 35 
degrees, lateral rotation of 45 on the right and 50 on the 
left, and lateral flexion of 15 degrees on the right (normal 
is 45) and 25 degrees on the left.  Consequently, giving the 
veteran the benefit of the doubt, the Board also finds that a 
30 percent, but not greater, rating is warranted for severe 
limitation of cervical spine motion for the period from 
August 31, 2005 under former Diagnostic Code 5290.

The Board also finds that painful motion is contemplated in 
the newly assigned 20 percent rating for disc narrowing of 
the cervical spine prior to August 31, 2005, and the newly 
assigned 30 percent rating after August 31, 2005.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As was noted previously, examination during the time 
period prior to August 31, 2005 at most revealed some limited 
movement in excess of slight, and it is this additional 
limited movement with pain that justifies the newly assigned 
20 percent rating, i.e., there is no additional uncompensated 
movement that would justify a higher rating based on limited 
functional use.  As for the 30 percent rating assigned from 
August 31, 2005, since this rating is the highest rating 
available for limitation of motion of the cervical spine 
under former Diagnostic Code 5290, it is therefore not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
even applicable.  See Johnson, supra.  Since arthritis is 
also rated based on limited motion, application of the Codes 
for arthritis would also not entitle the veteran to a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Additionally, both before and after August 31, 2005, a rating 
in excess of 10 percent under former 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) is not warranted with respect to 
the veteran's cervical spine disability.  A 20 percent rating 
required moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent rating required severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  However, while the veteran 
has consistently reported radiculopathy of both upper 
extremities, and Dr. Matthews has concluded that such 
symptoms have been substantiated by MRI, multiple EMG studies 
do not substantiate the existence of upper extremity 
radiculopathy.  Thus, the Board finds that there is no basis 
to assign a higher rating under former Diagnostic Code 5293.

There is also no medical evidence of a fractured vertebra 
(the veteran has asserted that he sustained compression 
fractures but there is no diagnostic evidence that confirms 
this), ankylosis of the entire spine, or ankylosis of the 
cervical spine disability under former Diagnostic Codes 5285, 
5286, and 5287.

A rating in excess of 20 percent prior to August 31, 2005, or 
in excess of 30 percent after August 31, 2005 is also not 
warranted under the revisions to the criteria for injuries to 
the spine effective on and after September 23, 2002.  Here, 
these is simply no medical evidence of incapacitating 
episodes that have been shown to require periods of bed rest 
made necessary by virtue of the veteran's cervical spine 
disability that have been prescribed and treated by a 
physician.  In addition, even if the Board were to accept the 
veteran's report of two incapacitating episodes in the past 
year of two days duration as sufficient proof of 
incapacitating episodes, the duration would not be sufficient 
to warrant even a 10 percent rating.  In addition, the 
veteran's orthopedic disability in the cervical spine has 
been assessed at 20 percent disabling before August 31, 2005 
and as 30 percent disabling after August 31, 2005 based on 
limitation of motion that is mechanical in nature.  However, 
while there is diagnostic evidence of disc disease, multiple 
EMG findings do not match the veteran's subjective 
complaints.  Thus, the Board finds there is no basis to 
assign a separate, compensable rating for damage to any 
nerve.

The Board further finds that in considering the even more 
recent revisions to the spine criteria effective September 
2003, higher ratings would still not be warranted.  More 
specifically, limited cervical spine motion demonstrated 
prior to August 31, 2005 is not consistent with more than a 
20 percent rating, and even the limitation demonstrated on 
August 31, 2005 would not warrant more than a 20 percent 
evaluation.  In addition, there is no evidence that the 
cervical spine was ankylosed either before or after August 
31, 2005.  

As there is no additional uncompensated limitation of 
cervical spine motion that is not compensated by a 20 percent 
rating prior to August 31, 2005, the veteran's pain is also 
found to be fully contemplated by a 10 percent rating under 
the current rating criteria.  The Board also again finds that 
since the 30 percent rating from August 31, 2005 is the 
highest rating available for limited cervical spine motion 
under the current criteria, for the same reasons set forth 
above, there would be no basis to assign a higher rating for 
pain after August 31, 2005.  Johnston, supra.  

In summary, while the evidence supports the grant of a 20 
percent rating prior to August 31, 2005, and a 30 percent 
rating after August 31, 2005, the evidence is against a 
rating in excess of 20 percent prior to that date or in 
excess of 30 percent after that date under all applicable 
diagnostic codes.  


ORDER

Entitlement to a rating in excess of 10 percent for facial 
scar residuals of skin cancer is denied.

Entitlement to a 20 percent, but not greater, rating for disc 
narrowing of the cervical spine prior to August 31, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a 30 percent, but not greater, rating for disc 
narrowing of the cervical spine from August 31, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


